SUMMARY ORDER
Defendant-appellant Mark DiCocco appeals from a judgment of the United States District Court for the District of Connecticut (Droney, J.) denying his motion for summary judgment on the basis of his qualified immunity from suit. We assume the parties’ familiarity with the facts, the proceedings below, and the specification of issues on appeal.
While we believe that the question in this case of whether “ ‘officers of reasonable competence could disagree on whether the probable cause test was met’ ” is a close one, we conclude that such disagreement is possible. Jenkins v. City of New York, 478 F.3d 76, 87 (2d Cir.2007) (quoting Lennon v. Miller, 66 F.3d 416, 423 (2d Cir.1995)). We are unable to find on the basis of the present record that DiCocco either acted in a “plainly incompetent” manner or that he “knowingly violate[d] the law.” Zieper v. Metzinger, 474 F.3d 60, 71 (2d Cir.2007) (internal quotation marks omitted). As such, he is entitled to qualified immunity. See id.; see also Hunter v. Bryant, 502 U.S. 224, 229, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991).
The judgment of the district court is therefore REVERSED, and the district court is instructed to grant summary judgment to DiCocco.